DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of the invention of Group I including claims 1-31 in the reply filed on 02 February 2022 is acknowledged. Claims 32 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement on the ground(s) that, referring to Groups I and II, a restriction between a broad claim and a more specific claim.  This is not found persuasive because Invention I is drawn to information collected on the user that is detected via a detector, such as a plurality of physiological and environmental sensors (see claims 15-24), whereas, Invention II is drawn to information that is manually entered via a user interface of a display of an input module, such as an application displayed on a handheld device (i.e., input module) allowing a user to enter information related to circadian rhythm. It is clear that the difference between Invention I and Invention II is more than just a broad vs. more specific claim. Prior art that applicable to Invention II would not likely be applicable to Invention I and vice versa. Furthermore, due to the divergent modes of how 
Applicant further traversed the restriction requirement on the grounds that the logic of the rationale does not make sense and fails to provide a creditable explanation of the presences of a “serious” burden since adjusting a circadian rhythm “guides” when a person goes to sleep. This is not found persuasive, a process for guiding a person to sleep may include changes to the pattern of activated light to assist a user to fall asleep, put the user back to sleep during unintended waking during the night or help the user wake from a night of rest but does not necessarily require an adjustment to the user’s circadian rhythm, such as to help a user adjust to a new time zone. Furthermore, the process as claimed in Invention III does not require any altering of the projected light pulses but merely recites projecting light pulses having a set flash duration. It is clear that prior art that applicable to Invention III clearly would not be applicable to either Invention I or Invention II which require far more elements than that of Invention III. Furthermore, due to the divergent modes of operation the inventions would require different fields of search resulting in a serious search and/or examination burden.
New claim 34 does not make the serious search and/or examination burden any less of a burden on the examiner since the process as claimed in Invention III does not require any altering of the projected light pulses but merely recites projecting light pulses having a set flash duration.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
While Applicant is not required to file any Information Disclosure Statements, Applicant is reminded of their duty to disclose to the Office all information known to the Applicant to be "material to patentability as defined in 37 CFR 1.56." See MPEP §2001.04. Specifically, the examiner notes that it appears applicant’s invention may be an improvement to or developed from various prior art patents. See Future Zone (“High-tech mask treats jet lag” available online at https://futurezone.at/english/high-tech-mask-treats-jet-lag/65.746.188 on 17 May 2014; accessed online on 03 March 2022) page 1 “to develop a new product from three patents”; page 2 “The LumosTech mask is based on three patents held by the Stanford School of Medicine.”; and page 3 “The method, in other words when how much light is emitted at what intensity, is also patented.”

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Inventorship
Office presumes that the named inventor in the application are the actual inventor to be named on the patent. However, the examiner notes that it appears applicant’s invention may have been a collaboration between joint inventors. See Future Zone (“High-tech mask treats jet lag” available online at https://futurezone.at/english/high-tech-mask-treats-jet-lag/65.746.188 on 17 May 2014; accessed online on 03 March 2022) page 1; Hoshaw (“A new Way to Avoid Jet lag: some of Zeitzer’s students have started a company”, page 4 “CEO Vanessa Burns”; Luo et al. (“LumosTech Millisecond Light Pulses Shift Circadian Rhythms” https://web.archive.org/web/20150421072007/https://web.stanford.edu/group/ifarmteams/files/Team%202%20iFarm%20Final%20Presentation.pdf, accessed online on 03 March 2022; available online on 21 April 2015). 
Applicant is remined that correct inventorship is required as defined in 35 U.S.C. §101 and 35 U.S.C. §115(a). If necessary, inventorship may be corrected in accordance with the provisions of 37 CFR 1.48(a). See MPEP § 602.01(c) et seq. for a detailed discussion of correction of inventorship, correcting or updating the name of an inventor, and adjusting the order of the names of joint inventors. Note that a request to correct the inventorship filed under 37 CFR 1.48(a) should identify the inventorship change and must be accompanied by a signed application data sheet (ADS) including the legal name, residence, and mailing address of the inventor or each actual joint inventor (see 37 CFR 1.76(b)(1)) and the processing fee set forth in 37 CFR 1.17(i). The application data sheet submitted with a request under 37 CFR 1.48(a) must identify the information being changed with underlining for insertions and strike-through or brackets for text removed. See MPEP § 602.01(c)(1). In addition, in accordance with 37 CFR 1.48(c), a request to correct or change the inventorship under 37 CFR 1.48(a) filed after the Office action on the merits has been given or mailed in the application must also be accompanied by the fee set forth in 37 CFR 1.17(d).

Claim Objections
Claims 1, 9, 13, 14 and 31 are objected to because of the following informalities: 
Claim 1, line 5 “detectors information” should read --detectors, information--;
Claim 1, lines 7-8 “therein altering the pattern for activating the light to adjust circadian rhythms” should be amended to be recited as an active step of the claimed method;
Claim 9 “of a user” should read --of the user--;
Claim 13 “as the cross-over point of the human Phase-response curve or as the time of the fitted minimum” should read --as a cross-over point of a human Phase-response curve or as a time of a fitted minimum--;
Claim 14, line 2 “a user” should read --the user--; and
Claim 31, lines 7-8 “therein altering the pattern for activating the light to adjust circadian rhythms” should be amended to be recited as an active step of the claimed method.  
Appropriate correction is required.

Examiner Comments Regarding 35 USC § 101
Claims 1-31 and 34 have been considered for patenability under 35 U.S.C. §101, upon consideration the examiner determined that the limitation “therein altering the pattern for activating the light to adjust circadian rhythms” recited in claims 1 and 31 constitutes a positively recited limitation that results in a practical application of the judicial exception “altering, by the processor system, instructions for producing a pattern for activating a light, based on the information about the circadian rhythm that was detected” recited in claim 1 and the 
However, to improve clarity, the examiner suggests amending claims 1 and 31 to more clearly recite the “therein altering the pattern for activating the light to adjust circadian rhythms” as an active step in the claimed method.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-31 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: a positively recited step of producing a light having a pattern that is capable of being altered by the “altering, by the processor system, instructions for producing a pattern for activating a light, based on the information about the circadian rhythm that was detected” step in order to result in “altering the pattern for activating the light to adjust circadian rhythms”.
12 recites the limitation "the pulses" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the phrase "CT15-CT24 and CT24-CT8" renders the claim indefinite because according to applicant’s specification (see paragraph [0060]) applying light pulses during CT15-CT24 adjusts the user’s circadian rhythm to allow the user to wake later, whereas, applying light pulses during CT24-CT8 adjust the user’s circadian rhythm to allow the user to wake earlier, it is unclear how patterns that includes projected light during both CT15-CT24 and CT24-CT8 would adjust the user’s circadian rhythm without counter acting the light projected during the opposite period. It appears "CT15-CT24 and CT24-CT8" should be amended to recite --CT15-CT24 or CT24-CT8--.
Regarding claim 13, the phrase "CT15-CT24 and CT24-CT8" renders the claim indefinite because CT15, CT24 and CT8 have not been defined by the claims, a person of ordinary skill in the art would be unable to ascertain the meaning of CT15, CT24 and CT8.
Claim 15 recites the limitation "the circadian treatment apparatus" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, the phrase "this information " renders the claim indefinite because it is unclear what information “this information” is referring to.
Regarding claims 15-24, the recitation of various detected elements (e.g., eye movement, body movement, breathing patterns, environmental noises, light exposure, brainwave patterns, heart rate, etc.) from various sensors renders the claim indefinite because it is unclear whether the limitation are part of the detected information related to circadian rhythm of a user recited in claim 1 or additional information. If applicant intends the information in claims 15-24 to be 
Regarding claims 15-17, the phrase “a sensor" renders the claim indefinite because it is unclear whether the limitation is referring one of the one or more detectors or an additional sensor.
Regarding claims 18-24, the phrase "modifies a treatment based on" renders the claim indefinite because it is unclear whether the limitation is referring to the altering to the circadian rhythms recited in claim 1 or a separate and distinct treatment.
Claims 26-29 recites the limitation "the flashes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 30, the phrase "a treatment program" renders the claim indefinite because it is unclear whether the limitation is referring to the altering to the circadian rhythms recited in claim 1 or a separate and distinct treatment program.
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: a positively recited step of producing a light having a pattern that is capable of being altered by the “altering, by the processor system, instructions for producing a pattern for activating a light, based on the information about the sleep that was detected” step in order to result in “altering the pattern for activating the light to adjust circadian rhythms”.
Claims 2-11, 14 and 25 are rejected due to their dependency on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9, 10, 14, 15, 22, 25, 27, 31 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adamczyk et al. (US 2016/0193442 A1).
Referring to claim 1: Adamczyk teaches a system (see figures 1 and 4; paragraph [0018]) comprising: a processor system comprising one or more processors; a memory system that stores one or more machine instructions for implementing a method (see paragraphs [0034], [0052]-[0059]; wherein a data management system is a mobile phone with a mobile application, and wherein it is clear that the data management system includes a processor system and a memory system) including at least detecting, via one or more detectors (see figures 1-2C, #24/29/51/60) information related to a circadian rhythm of a user (see paragraphs [0039] and [0045]-[0047]; wherein the system measures a user’s body temperature, pulse, oxygen saturation, etc. to determine the user’s sleep state and is related to the user’s circadian rhythm); altering, by the processor system, instructions for producing a pattern for activating a light (see figure 5, #55; paragraph [0044]), based on the information about the circadian rhythm that was detected, therein altering the pattern for activating the light to adjust circadian rhythms (see claim 1; paragraphs [0044] and [0054]-[0056]; wherein based on the detected information about the user 
Referring to claim 2: Adamczyk further teaches the pattern including light pulses (see paragraph [0044]).
Referring to claim 5: Adamczyk further teaches the pattern includes a train of flashes that lasts 4 hours or less (see paragraph [0044]; wherein the pulses are 0.2 ms pulses that last continuously for 30 seconds).
Referring to claim 9: Adamczyk further teaches the pattern includes flashes of light, having a luminous flux of at least 50 lux when measured at a surface of an open eye of a user (see paragraph [0044]; wherein the light has a luminous flux of 7000 to 12000 lux).
Referring to claim 10: Adamczyk further teaches the pattern includes flashes having a luminous flux of at least 500 lux measured at an eyelid of a closed eye (see paragraph [0044]; wherein the light has a luminous flux of 7000 to 12000 lux).
Referring to claim 14: Adamczyk further teaches the pattern includes a part of a circadian rhythm treatment of a user that is scheduled to occur while the user is scheduled to be sleeping (see paragraphs [0054]-[0056]; wherein it is clear the pattern is part of a treatment scheduled to occur while the user is sleeping).
	Referring to claim 15: Adamczyk further teaches a sensor that senses whether or not the circadian treatment apparatus is being worn by the user, and treatment logic that modifies a treatment based on this information (see paragraphs [0052] and [0054]); wherein at least one of the electrodes, #24, measure galvanic skin response from the user to determine when the mask is worn and wherein the treatment is modified based on information collected when the mask is worn).
Referring to claim 22: Adamczyk further teaches a brainwave detector and treatment logic that modifies a treatment based on brainwave patterns (see paragraphs [0045] and [0054]).
Referring to claim 25: Adamczyk further teaches computing a circadian rhythm based on the information related to the circadian rhythm; the altering being based on the information related to the circadian rhythm by being based on the circadian rhythm computed (see claim 1; paragraphs [0044] and [0054]-[0056]; wherein based on the detected information about the user the system produces a pattern for activating a light, wherein the pattern includes a light intensity and pulse, and altering the pattern by altering the light intensity to adjust the user’s schedule).
Referring to claim 27: Adamczyk further teaches altering of the pattern including altering an intensity of the flashes (see claim 1; paragraphs [0054], [0056] and [0061]).
Referring to claim 31: Adamczyk teaches a system (see figures 1 and 4; paragraph [0018]) comprising: a processor system comprising one or more processors; a memory system that stores one or more machine instructions for implementing a method (see paragraphs [0034], [0052]-[0059]; wherein a data management system is a mobile phone with a mobile application, and wherein it is clear that the data management system includes a processor system and a memory system) including at least detecting, via one or more detectors (see figures 1-2C, #24/29/51/60), information related to sleep of a user (see paragraphs [0039] and [0045]-[0047]; wherein the system measures a user’s body temperature, pulse, oxygen saturation, etc. to determine the user’s sleep state); altering, by the processor system, instructions for producing a pattern for activating a light (see figure 5, #55; paragraph [0044]), based on the information about the sleep detected, therein altering the pattern for activating the light to adjust circadian rhythms (see claim 1; paragraphs [0044] and [0054]-[0056]; wherein based on the detected information about the user the system produces a pattern for activating a light, wherein the 
Referring to claim 34: Adamczyk further teaches the pattern includes light pulses having a flash duration of 1 microsecond to 500 milliseconds (see paragraph [0044]).
Claims 1, 17, 20, 21, 23, 25 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maslik et al. (US 2020/0178892 A1) (Maslik).
Referring to claim 1: Maslik teaches a system (see figures 2, 5 and 6) comprising: a processor system comprising one or more processors (see figures 2, 5 and 6, #16/18/42 and 50; wherein it is clear that the device application and cloud application are computers include processors); a memory system that stores one or more machine instructions for implementing a method (see figure 2, #16/18; paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088]; wherein it is clear that the device application and cloud application are computers include processors and memory for storing and implementing programmable instructions), including at least detecting, via one or more detectors (see figures 2 and 5, #2) information related to a circadian rhythm of a user (see paragraphs [0058]-[0060] and [0085]-[0088]); altering, by the processor system, instructions for producing a pattern for activating a light (see figure 2, #4; paragraphs [0056]-[0060]), based on the information about the circadian rhythm that was detected, therein altering the pattern for activating the light to adjust circadian rhythms (see paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088] and [0091]; wherein processor system controls light produced by lighting device, #4, to modulate circadian rhythms by varying the color, illuminance, time of use and duration of use to match a personalized light therapy program).
Referring to claim 17: Maslik further teaches the one or more detectors includes a sensor (see figure 5, #28) that senses body movement (see paragraphs [0060]-[0062]). 
Referring to claim 20: Maslik further teaches a light detector (see figure 5, #36) and treatment logic that modifies a treatment based on light exposure (see paragraphs [0059], [0071], [0078]-[0082], [0085]-[0088]; wherein it is clear that data from environmental sensors including the light sensor, #36, is used to adjust the model of the user’s circadian rhythm and the personalized light therapy program).
	Referring to claim 21: Maslik further teaches a motion detector (see figure 5, #28) and treatment logic that modifies a treatment based on motions of the body detected (see paragraphs [0059]-[0065], [0078]-[0082], [0085]-[0088]; wherein it is clear that data from motion sensor, #28, is used to adjust the model of the user’s circadian rhythm and the personalized light therapy program).
Referring to claim 23: Maslik further teaches a heart rate detector (see figure 5, #28) and treatment logic that modifies a treatment based on the heart rate detected (see paragraphs [0059]-[0065], [0078]-[0082], [0085]-[0088]; wherein it is clear that data from motion sensor, #28, determines heart rate which is used to adjust the model of the user’s circadian rhythm and the personalized light therapy program).
Referring to claim 25: Maslik further teaches computing a circadian rhythm based on the information related to the circadian rhythm; the altering being based on the information related to the circadian rhythm by being based on the circadian rhythm computed (see paragraphs [0072], [0078]-[0082], [0085]-[0088]; wherein it is clear that data from various sensor is used to determine a model of the user’s circadian rhythm and alters the user’s personalized light therapy program based on changes to the circadian rhythm model).
Referring to claim 31: Maslik teaches a system (see figures 2, 5 and 6) comprising: a processor system comprising one or more processors (see figures 2, 5 and 6, #16/18/42 and 50; .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-9, 11-14, 26-29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Maslik in view of Heller et al. (US Patent No. 6,623,512 B1) (Heller).
Referring to claim 2: With regards to claim 1 above, Maslik is silent to the pattern of light including a pattern of light pulses. Heller teaches a system (see figure 1, #10) for altering a person’s circadian cycle (see column 3, lines 35-48), the system comprising a light source (see 
	Referring to claim 3: With regards to claim 1 above, Maslik further teaches the pattern includes light that have a luminous flux of 50 lux to 4000 lux when measured from 0 to 5 mm from a user's eye (see paragraphs [0101]; wherein corneal illuminance is at least 90 lux) but is silent to the pattern including flashes of light. Heller teaches a system (see figure 1, #10) for altering a person’s circadian cycle (see column 3, lines 35-48), the system comprising a light source (see figure 1, #18); and a control unit (see figure 1, #14; column 3, line 65-column 4, line 8) for activating the light source for providing light exposure at a pattern that includes light pulses or flashes having a variable intensity (see column 3, lines 50-57) pulsed at a variable frequency (see column 3, lines 35-58; column 4, lines 23-35) for a variable treatment duration (see column 4, lines 35-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern of light produced by Maslik with pulsing or flashing light like taught by Heller in order to yield predictable results in assisting in shifting the subject’s circadian rhythm (see Heller column 2, lines 38-52).
	Referring to claim 4: With regards to claim 1, Maslik is silent to the pattern of light including a pattern of flashes of light having a frequency of between 1 flash per 9 seconds and 1 
	Referring to claim 5: With regards to claim 1, Maslik further teaches the daily duration of the personalized light therapy program ranging from approximately 15 min to 8 hours (see paragraph [0103]) but is silent to the program including a train of light flashes that lasts 4 hours or less. Heller teaches a system (see figure 1, #10) for altering a person’s circadian cycle (see column 3, lines 35-48), the system comprising a light source (see figure 1, #18); and a control unit (see figure 1, #14; column 3, line 65-column 4, line 8) for activating the light source for providing light exposure at a pattern that includes light pulses or flashes having a variable intensity (see column 3, lines 50-57) pulsed at a variable frequency (see column 3, lines 35-58; column 4, lines 23-35) for a variable treatment duration (see column 4, lines 35-63; column 7, lines 21-33; wherein treatment duration is typically about 15-150 min). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern of light produced by Maslik with pulsing or flashing light having a 
Referring to claims 7 and 8: With regards to claim 1, Maslik further teaches the pattern of light produced from red, blue and white LEDs that produce wavelength within between about 380 nm to 750 nm (see figure 6, #44/46/48; paragraphs [0086]-[0088]) but is silent to the pattern of light including a pattern of light flashes. Heller teaches a system (see figure 1, #10) for altering a person’s circadian cycle (see column 3, lines 35-48), the system comprising a light source (see figure 1, #18); and a control unit (see figure 1, #14; column 3, line 65-column 4, line 8) for activating the light source for providing light exposure at a pattern that includes light pulses or flashes having a variable intensity (see column 3, lines 50-57) pulsed at a variable frequency (see column 3, lines 35-58; column 4, lines 23-35) for a variable treatment duration (see column 4, lines 35-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern of light produced by Maslik with pulsing or flashing light like taught by Heller in order to yield predictable results in assisting in shifting the subject’s circadian rhythm (see Heller column 2, lines 38-52). 
Referring to claim 9: With regards to claim 1 above, Maslik further teaches the pattern includes light, having a luminous flux of at least 50 lux when measured at a surface of an open eye of a user (see paragraphs [0101]; wherein corneal illuminance is at least 90 lux) but is silent to the pattern including flashes of light. Heller teaches a system (see figure 1, #10) for altering a person’s circadian cycle (see column 3, lines 35-48), the system comprising a light source (see figure 1, #18); and a control unit (see figure 1, #14; column 3, line 65-column 4, line 8) for activating the light source for providing light exposure at a pattern that includes light pulses or flashes having a variable intensity (see column 3, lines 50-57) pulsed at a variable frequency (see 
Referring to claim 11: With regards to claim 1, Maslik is silent to the pattern of light including a pattern of pulses of light that are repeated at least once per 120 seconds for at least a subset of a treatment. Heller teaches a system (see figure 1, #10) for altering a person’s circadian cycle (see column 3, lines 35-48), the system comprising a light source (see figure 1, #18); and a control unit (see figure 1, #14; column 3, line 65-column 4, line 8) for activating the light source for providing light exposure at a pattern that includes light pulses or flashes having a variable intensity (see column 3, lines 50-57) pulsed at a variable frequency (see column 3, lines 35-58; column 4, lines 23-35; column 7, lines 22-33; wherein the flash frequency is 2 msec every 5-60 sec) for a variable treatment duration (see column 4, lines 35-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern of light produced by Maslik with pulsing or flashing light having a frequency like taught by Heller in order to yield predictable results in assisting in shifting the subject’s circadian rhythm (see Heller column 2, lines 38-52).
Referring to claim 12: With regards to claim 1, Maslik further teaches the daily duration of the personalized light therapy program ranging from approximately 15 min to 8 hours (see paragraph [0103]) but is silent to the pattern includes the pulses that are projected over a time period between about 10 and 240 minutes. Heller teaches a system (see figure 1, #10) for altering a person’s circadian cycle (see column 3, lines 35-48), the system comprising a light source (see 
	Referring to claim 13: With regards to claim 1 above, Maslik is silent to the light pattern including pulses that are projected during CT15-CT24 and CT24-CT8, in which CTO is defined as the cross-over point of the human Phase-response curve or as the time of the fitted minimum of unmasked core body temperature. Heller teaches a system (see figure 1, #10) for altering a person’s circadian cycle (see column 3, lines 35-48), the system comprising a light source (see figure 1, #18); and a control unit (see figure 1, #14; column 3, line 65-column 4, line 8) for activating the light source for providing light exposure at a pattern that includes light pulses or flashes having a variable intensity (see column 3, lines 50-57) pulsed at a variable frequency (see column 3, lines 35-58; column 4, lines 23-35) for a variable treatment duration (see column 4, lines 35-63), wherein the pulses of light are projected during CT15-CT24 and CT24-CT8 (see column 6, lines 15-56; wherein to adjust the user’s circadian rhythm in the forward direction pulsed light is projected during CT18-CT24 and to adjust the user’s circadian rhythm in the backwards direction pulsed light is projected during CT12-CT18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide 
Referring to claim 14: With regards to claim 1 above, Maslik further teaches the pattern includes a part of a circadian rhythm treatment of a user (see paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088] and [0091]; wherein processor system controls light produced by lighting device, #4, to modulate circadian rhythms by varying the color, illuminance, time of use and duration of use to match a personalized light therapy program) but is silent to the treatment being  scheduled to occur while the user is scheduled to be sleeping. Heller teaches a system (see figure 1, #10) for altering a person’s circadian cycle (see column 3, lines 35-48), the system comprising a light source (see figure 1, #18); and a control unit (see figure 1, #14; column 3, line 65-column 4, line 8) for activating the light source for providing light exposure at a pattern that includes light pulses or flashes having a variable intensity (see column 3, lines 50-57) pulsed at a variable frequency (see column 3, lines 35-58; column 4, lines 23-35) for a variable treatment duration (see column 4, lines 35-63) while the user is sleeping (see column 5, lines 30-39; column 6, lines 15-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the light therapy program of Maslik while the user sleeps like taught by Heller in order to yield predictable results in assisting in shifting the subject’s circadian rhythm (see Heller column 2, lines 38-52; column 6, lines 15-56).
Referring to claims 26-29: With regards to claim 1, Maslik further teaches the pattern includes a part of a circadian rhythm treatment of a user and altering the intensity, duration and timing (see paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088] and [0091]; wherein processor system controls light produced by lighting device, #4, to modulate circadian rhythms 
Referring to claim 34: With regards to claim 1, Maslik is silent to the pattern of light including a pattern of pulses of light having a flash duration of 1 microsecond to 500 milliseconds. Heller teaches a system (see figure 1, #10) for altering a person’s circadian cycle (see column 3, lines 35-48), the system comprising a light source (see figure 1, #18); and a control unit (see figure 1, #14; column 3, line 65-column 4, line 8) for activating the light source for providing light exposure at a pattern that includes light pulses or flashes having a variable .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maslik, as applied to claim 1 above, in view of Heller in view of Sadwick (US 2017/0231058 A1).
Referring to claim 6: Maslik further teaches the pattern of light produced from red, blue and white LEDs (see figure 6, #44/46/48) that are controlled to produce light of different luminous fluxes or colors (see paragraphs [0088] and [0091]) but is silent to the pattern of light including flashes of light having a full spectrum of wavelengths between about 380 to 750 nm. Heller teaches a system (see figure 1, #10) for altering a person’s circadian cycle (see column 3, lines 35-48), the system comprising a light source (see figure 1, #18); and a control unit (see figure 1, #14; column 3, line 65-column 4, line 8) for activating the light source for providing light exposure at a pattern that includes light pulses or flashes having a variable intensity (see column 3, lines 50-57) pulsed at a variable frequency (see column 3, lines 35-58; column 4, lines 23-35; column 7, lines 22-33; wherein the flash frequency is 2 msec every 5-60 sec) for a variable treatment duration (see column 4, lines 35-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern of light produced by Maslik with pulsing or flashing light having a frequency like taught by Heller in order to yield predictable results in assisting in shifting the subject’s circadian 
Sadwick teaches a system for adjusting a user’s circadian rhythm (see paragraph [0054]) by controlling flashes of full spectrum lighting that includes a red, green, blue, white (RGBW) LED (see paragraph [0036] and [0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the red, blue and white LEDs taught by Maslik, as modified by Heller, with a full spectrum RGBW LED like taught by Sadwick in order to yield predictable results in allowing for control of the light color produced by the personalized light therapy program.
Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Maslik, as applied to claim 1 above, in view of Colbauch (US 2013/0060306 A1).
Referring to claims 16 and 24: Maslik further teaches modifying treatment logic based on detected characteristics of the user (see paragraphs [0056]-[0060], [0078]-[0082], [0085]-[0088] and [0091]) but is silent to a sensor that detects eye movement and the treatment logic modifying the treatment based on eye movements detected. Colbauch teaches a system for providing light therapy to a user in order to modulate circadian rhythm (see abstract), the system comprising one or more sensors for sensing conditions of the user including eye movement (see paragraphs [0048] and [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Maslik with an eye movement detector like taught by Colbauch in order to provide greater personalization and accuracy to the user’s light therapy program.
Claims 18, 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Maslik, as applied to claim 1 above, in view of Auphan et al. (US 2016/0015315 A1) (Auphan).
Referring to claims 18 and 19: Maslik further teaches treatment logic that modifies the treatment based on breathing patterns (see paragraphs [0060]-[0064]) and an audio sensor (see figure 5, #34) for detecting environmental noises and treatment logic that modifies a treatment based on environmental noises (see paragraphs [0059], [0070], [0078]-[0082], [0085]-[0088]; wherein it is clear that data from environmental sensors including the audio sensor, #34, is used to adjust the model of the user’s circadian rhythm and the personalized light therapy program) but is silent to a microphone for detecting the breathing patterns and environmental noises. Auphan teaches a system for monitoring a user’s sleep and provides at least one light and sound program based on an assessment of the user’s sleep (see abstract), the system comprising a microphone for monitoring the user’s breathing patterns and ambient noises around the user (see paragraphs [0075] and [0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Maslik with microphone for detecting breathing patterns and environmental noises like taught by Auphan in order to provide greater personalization and accuracy to the user’s light therapy program.
	Referring to claim 30: Maslik further teaches improving the accuracy of the circadian rhythm model by retrieving input from the user about habits, activities, how they feel, etc. (see paragraphs [0081]-[0083]) but does not explicitly teach providing information on whether a treatment program is properly applied. Auphan teaches system for monitoring a user’s sleep and provides at least one light and sound program based on an assessment of the user’s sleep (see abstract), the system configured to receive feedback from the user on the user’s reaction to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hurst (US 2013/0119886 A1), Czeisler et al. (US Patent No. 5,545,192); NSBRI (“LumosTech Smart Sleep Mask for Circadian Realignment in Space and on Earth” accessed online at https://web.archive.org/web/20170402113639/http://nsbri.org/researches/lumostech-smart-sleep-mask-circadian-realignment-space-earth on 03 March 2022; available online on 02 April 2017); LumosTech (“Reserve your LumosTech Smart Sleep Mask” available online at https://web.archive.org/web/20170421084937/http://lumos.tech/reserve on 21 April 2017; accessed online on 03 March 2022) each of which teaches a system for providing light therapy to a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791